 Case 2:21-cr-20287-DPH-APP ECF No. 11, PageID.78 Filed 08/20/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

United States of America,

             Plaintiff,
                                              Criminal No. 21-20287
v.
                                              Honorable Denise Page Hood
Leksi Vulaj,
  aka Aleksander Vulaj,
  aka Aleksander Vuljaj,
,

             Defendant.
                                                           /


        GOVERNMENT’S MOTION, SUPPORTING BRIEF,
 AND ORDER TO PARTIALLY UNSEAL SUPERSEDING INDICTMENT
                 AND ARREST WARRANT


      The United States of America hereby moves for an order to partially unseal

the Superseding Indictment and Arrest Warrant in this case in order to allow for

disclosure to and by the United States Department of State and law enforcement

personnel, including foreign authorities, in connection with the performance of

their duties and for the purpose of locating, arresting and extraditing the defendant.

In support of this motion, the government states:

       1. The Superseding Indictment and Arrest Warrant in this case charges the

          Defendant with one or more federal crimes.
Case 2:21-cr-20287-DPH-APP ECF No. 11, PageID.79 Filed 08/20/21 Page 2 of 5




     2. The Superseding Indictment and Arrest Warrant were sealed by order of

        the Court on June 9, 2021.

     3. The United States anticipates working with the United States

        Department of State and foreign law enforcement authorities to locate,

        arrest, and extradite the Defendant. In that effort, the United States is

        required to provide a copy of the charging document, in this case the

        Superseding Indictment, and the Arrest Warrant to the Department of

        State and to foreign authorities and/or disclose the existence of the

        Superseding Indictment and/or Arrest Warrant.

     4. Rule 6(e)(4) of the Federal Rules of Criminal Procedure, which

        authorizes this Court to seal indictments, implicitly authorizes this Court

        to unseal indictments.

     5. Accordingly, the government requests an Order partially unsealing the

        Superseding Indictment and Arrest Warrant only for the purpose

        allowing for disclosure to and by law enforcement personnel, including

        foreign authorities, and the Department of State in connection with the

        performance of their duties and for the purpose of locating, arresting,

        and extraditing the Defendant.

     6. Furthermore, because the Defendant has not been arrested and may flee

        or attempt to evade extradition, destroy evidence, or intimidate
 Case 2:21-cr-20287-DPH-APP ECF No. 11, PageID.80 Filed 08/20/21 Page 3 of 5




          witnesses, the government requests that this Motion, any minute entry,

          and the Court’s Order be sealed until further order of the Court.

      WHEREFORE, the government requests this Court to issue an order

unsealing the Superseding Indictment and Arrest Warrant, and sealing this Motion,

any minute entry, and the Court’s Order.

      Respectfully submitted,

                                             Saima S. Mohsin
                                             Acting United States Attorney


                                             s/Thomas Franzinger
                                             Thomas Franzinger
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             Thomas.Franzinger2@usdoj.gov
                                             (313) 226-9774

Dated:      August 20, 2021
 Case 2:21-cr-20287-DPH-APP ECF No. 11, PageID.81 Filed 08/20/21 Page 4 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

United States of America,

             Plaintiff,
                                             Criminal No. 21-20287
v.
                                             Honorable Denise Page Hood
Leksi Vulaj,
  aka Aleksander Vulaj,
  aka Aleksander Vuljaj,
,

             Defendant.
                                                          /


                                ORDER TO SEAL

             The government having moved to partially unseal the Superseding

Indictment and the Arrest Warrant and the Court being duly advised in the

premises;

             IT IS HEREBY ORDERED that the Superseding Indictment and

Arrest warrant may be served upon the United States Department of State and any

foreign law enforcement or diplomatic agencies, as necessary to effect the arrest of

the Defendant, and may be served upon or revealed to the Defendant.
 Case 2:21-cr-20287-DPH-APP ECF No. 11, PageID.82 Filed 08/20/21 Page 5 of 5




             IT IS FURTHER ORDERED that the United States’ Motion, any

minute entry, and this Order be sealed until further Order of the Court.


                                       s/Denise Page Hood
                                       Denise Page Hood
                                       United States District Judge

Entered: August 20, 2021
